Citation Nr: 0621832	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-39 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 (West 2002).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1961.  He died in September 2003.  The appellant is 
the veteran's spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that denied the appellant's claim of entitlement to service 
connection for cause of the veteran's death, and DIC under 38 
U.S.C.A. § 1318.

In May 2005, the appellant was afforded a Travel Board 
hearing at the RO.  A transcript of that hearing is in the 
file.   


FINDINGS OF FACT

1. The veteran died on September [redacted], 2003, as a result of 
bilateral bronchopneumonia.  Another significant condition 
contributing to death but not resulting in the underlying 
cause of death was congestive heart failure.

2. During his lifetime the veteran was service-connected for 
a manic depressive reaction (later recharacterized as a 
bipolar disorder) and rated as 100 percent disabling as of 
August 31, 1994.

3. The preponderance of the objective and competent medical 
evidence of record is against finding a causal relationship 
between the veteran's military service, or any disability 
related thereto, and his death.

4. The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death, nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2005).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The claimant must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  The claim was readjudicated in a 
February 2005 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date is harmless because the Board 
has determined that the preponderance of the evidence is 
against the claim.  Hence, any questions regarding what 
effective date would be assigned are moot.  See e.g., Dingess 
v. Hartman, 19 Vet. App. 473 (2006).

While the timing of VA's notice to the appellant failed to 
strictly comply with 38 U.S.C.A. § 5103, the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of her claim, to include the opportunity to 
present pertinent evidence and testimony during her 2005 
hearing before the undersigned.  Thus any error in the timing 
of the notice provided was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Factual Background

The appellant is seeking service connection for the cause of 
the veteran's death, and entitlement to DIC benefits under 38 
U.S.C.A. Section 1318.  The veteran died in September 2003.  
The death certificate lists the cause of death as bilateral 
bronchopneumonia.  Another significant condition contributing 
to death but not resulting in the underlying cause of death 
was congestive heart failure.

During the veteran's lifetime he was service-connected for a 
manic depressive reaction (later recharacterized as a bipolar 
disorder), and rated as 100 percent disabling as of August 
31, 1994.

In October 2003, the RO received the appellant's application 
for DIC.  In response to the appellant's application for 
benefits, the RO notified her that entitlement to VA death 
benefits required a demonstration that a disability of 
service origin resulted directly in the veteran's death.  It 
indicated that the appellant should submit all available 
medical records pertaining to the veteran's treatment for 
conditions related to the cause of the veteran's death. 

During her May 2005 Board hearing the appellant argued that 
the veteran's death was due to his service-connected 
disability; and that he should have been entitled to a total 
rating for ten years prior to death.  She also indicated that 
she had no additional evidence to submit in support of her 
claim.   

The service medical records reveal no complaints or treatment 
for either bronchopneumonia, or congestive heart failure. 
Post service there are extensive VA treatment and 
hospitalization records for the veteran's psychiatric 
disorder in the claims file.  There is no objective medical 
evidence or nexus opinion relating the service connected 
manic depressive reaction to the bronchopneumonia that was 
the immediate cause of death.

Cause of Death

A service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related 
to the principal cause. It must be shown that it contributed 
substantially or materially, that it combined to cause death 
that it aided or assisted in the production of death. It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).

In this case the veteran died in September 2003, as a result 
of bilateral bronchopneumonia, with congestive heart failure 
listed as another significant conditions contributing to 
death.  No competent medical evidence has been submitted to 
show that these illnesses are related to either service, or 
to a service-connected disorder.  There is no evidence of 
either bronchopneumonia, or congestive heart failure in 
service.  Indeed, the medical evidence of record indicates 
that the interval between the diagnosis of bronchopneumonia 
and death was only days.  

The appellant has alleged that the veteran's death was a 
direct result of service, and/or that his service-connected 
disorder contributed to his death.  These lay statements, 
however, are not supported by any medical evidence.  
Statements by the appellant on such matters do not constitute 
competent medical evidence, since, as a layperson, she has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(When the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.) 

There is no probative medical evidence of record which would 
in any way relate either the bronchopneumonia, which caused 
the veteran's death to his period of service, nor is there 
evidence that the veteran's service-connected disability 
contributed to his cause of death.  Under the circumstances 
discussed above, the evidence is not approximately balanced.  
Rather, the preponderance of the evidence is against the 
claim.  The weight of the evidence demonstrates that the 
primary cause of death, bilateral bronchopneumonia, is not 
related to service or to a service- connected disability. 

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (physician's 
opinion in cause-of-death case that list of conditions 
submitted by appellant might be related to exposure to Agent 
Orange found speculative when physician also indicated that 
"it is just as likely that they could have another cause"), 
aff'd, 217 F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 
1193 (2000).  Here, the appellant has failed to submit or 
identify competent medical evidence to provide a nexus 
between any in-service injury or disease and the conditions 
that caused and contributed to cause the veteran's death.  As 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, the benefit-of-the doubt rule does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his own willful misconduct and at 
the time of death, the veteran was receiving, or was entitled 
to receive, compensation for service-connected disability 
that was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death.  The 
total rating may be either schedular or based upon 
unemployability.  38 U.S.C.A. § 1318 (West 2002).

In this case, the veteran at the time of death was rated 100 
percent disabled for a manic depressive reaction (bipolar 
disorder).  He had, however, been receiving a 100 percent 
disability evaluation only since August 31, 1994.  Hence, for 
the appellant's spouse to be successful in her claim she must 
establish either entitlement to a combined 100 percent 
schedular rating for the 10 years prior to the veteran's 
demise, or entitlement to a total disability evaluation based 
on individual unemployability for the 10 years prior to his 
death.

While the appellant argues that the veteran "should have 
been" rated totally disabled for 10 years prior to his death, 
the United States Court of Appeals for the Federal 
Circuit in National Organization of Veterans' Advocates, Inc. 
v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003), affirmed VA's adoption of the provisions contained in 
38 C.F.R. § 3.22 (2005), precluding any "hypothetical look 
back," and, hence, precluding a grant of the appeal under the 
theory of the case suggested by the appellant.  While the 
provisions of 38 C.F.R. § 3.22 do not preclude the appellant 
from arguing that prior rating decisions were clearly and 
unmistakably erroneous, a claim of clear and unmistakable 
error has not been presented in this case.

Accordingly, given the fact that the veteran was not actually 
rated 100 percent disabled due to a service connected 
disorder for 10 years prior to his death, and given that a 
total disability evaluation based on individual 
unemployability was not actually in effect for 10 years prior 
to his death, entitlement to DIC under 38 U.S.C.A. § 1318 is 
denied as a matter of law.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied. 



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


